
	

113 HR 1455 IH: Contract Screener Reform and Accountability Act
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1455
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mr. Thompson of
			 Mississippi (for himself, Mrs.
			 Lowey, and Mr. Richmond)
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To prohibit subsidiaries of foreign-owned corporations
		  from obtaining contracts for the performance of passenger and baggage security
		  screening at domestic commercial airports, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Contract Screener Reform and
			 Accountability Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Reform
					Sec. 101. Prohibition of screening by subsidiary of a
				foreign-owned corporation.
					Sec. 102. Competition for private screening
				contracts.
					Sec. 103. Prohibition on certain subcontracting.
					Sec. 104. Flexibility in approving airport operator
				applications.
					Sec. 105. Enhanced standards for application
				assessments.
					Sec. 106. Timeline for awarding a contract for screening
				services.
					Sec. 107. Prohibition on bonuses and other awards.
					Sec. 108. Cost analysis.
					Sec. 109. Customer service.
					Sec. 110. Information on transition plans.
					Title II—Oversight
					Sec. 201. Enhanced oversight.
					Sec. 202. Security breaches.
					Sec. 203. Covert testing of contract screener
				performance.
					Sec. 204. Contracting prohibition for compromising covert
				security testing.
					Sec. 205. Proper handling of sensitive security
				information.
					Title III—Workforce Protections
					Sec. 301. Job and benefit protections.
					Sec. 302. Retention and discipline.
					Sec. 303. Protections for reporting deficiencies, waste, or
				vulnerabilities.
				
			IReform
			101.Prohibition of
			 screening by subsidiary of a foreign-owned corporationSubsection (d) of section 44920 of title 49,
			 United States Code, is amended—
				(1)by striking
			 (d) and
			 all that follows through The Under Secretary may enter and
			 inserting the following:
					
						(d)Standards for
				private screening companiesThe Under Secretary may
				enter
						;
				(2)by redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and moving
			 such paragraphs two ems to the left; and
				(3)by striking
			 paragraph (2).
				102.Competition for
			 private screening contractsSection 44920 of title 49, United States
			 Code, is amended by striking subsection (h).
			103.Prohibition on
			 certain subcontractingSection
			 44920 of title 49, United States Code, as amended by section 102 of this Act,
			 is further amended by adding at the end the following new subsection:
				
					(h)Prohibition on
				certain subcontractingThe
				Under Secretary is prohibited from entering into any contract for screening
				services under this section that would allow for the screening services to be
				performed by a
				subcontractor.
					.
			104.Flexibility in
			 approving airport operator applicationsParagraph (2) of section 44920(b) of title
			 49, United States Code, is amended by striking shall and
			 inserting may.
			105.Enhanced
			 standards for application assessmentsParagraph (2) of section 44920(b) of title
			 49, United States Code, is amended by inserting before the period at the end
			 the following: and at airports nationwide.
			106.Timeline for
			 awarding a contract for screening servicesSubsection (b) of section 44920 of title 49,
			 United States Code, is amended by adding at the end the following new
			 paragraph:
				
					(4)Timeline for
				awarding a contract for screening services
						(A)In
				generalNot later than 270
				days after approving an application under paragraph (1), the Under Secretary
				shall award a contract to a qualified private screening company in accordance
				with subsections (c) and (d).
						(B)NotificationIf
				the Under Secretary is unable to make an award in accordance with subparagraph
				(A), the Under Secretary shall notify the airport operator that submitted the
				application at issue of the determination and the basis for such determination,
				and about eligibility for reapplication in accordance with subsection
				(a).
						.
			107.Prohibition on
			 bonuses and other awardsSection 44920 of title 49, United States
			 Code, as amended by section 105 of this Act, is further amended by adding at
			 the end the following new subsection:
				
					(i)Prohibition on
				bonuses and other awardsThe
				Under Secretary is prohibited from providing funding to any private screening
				company that provides screening services at an airport in excess of the amount
				required for the performance of such screening
				services.
					.
			108.Cost
			 analysisSection 44920 of
			 title 49, United States Code, as amended by section 107 of this Act, is further
			 amended by adding at the end the following new subsection:
				
					(j)Cost
				analysis
						(1)In
				generalNot later than 180
				days after the date of the enactment of this subsection, the Comptroller
				General shall provide to the Under Secretary guidance on how to conduct an
				analysis of the total annual cost incurred by the Federal Government with
				respect to screening services provided by private screening companies.
						(2)ActionNot
				later than 180 days after receipt of the guidance described in paragraph (1)
				and annually thereafter, the Under Secretary shall utilize such guidance to
				identify costs incurred by the Federal Government as a result of overseeing the
				performance of private screening companies, compared with costs incurred by the
				Under Secretary at airports that utilize Federal Government personnel for
				passenger and baggage
				screening.
						.
			109.Customer
			 serviceSection 44920 of title
			 49, United States Code, as amended by section 108 of this Act, is further
			 amended by adding at the end the following new subsection:
				
					(k)Customer
				serviceEach airport operator
				utilizing contract passenger and baggage screeners employed by a private
				screening company shall prominently display signs in the immediate vicinity of
				the passenger screening area notifying the flying public that passenger and
				baggage screening at that airport is conducted by contract screening personnel
				and not by Federal Government personnel. Such signs shall also display a
				contact number and Internet website address maintained by such private
				screening company for a passenger to report complaints about his or her
				screening experience. Each private screening company with a contract for
				screening services at an airport shall track all such passenger complaints and
				regularly report such information to the Under Secretary through, to the
				maximum extent practicable, the contracting officer of each such private
				screening company. The Under Secretary shall report such information to the
				Committee on Homeland Security of the House of Representatives and the
				Committee on Commerce, Science, and Transportation of the Senate upon
				request.
					.
			110.Information on
			 transition plansSubsection
			 (b) of section 44920 of title 49, United States Code, as amended by section
			 106, is further amended by adding at the end the following new
			 paragraph:
				
					(5)TransitionNot later than 90 days after an airport
				operator provides notice to the Under Secretary of the decision of such airport
				operator to discontinue the use of screening personnel of a qualified private
				screening company and use Transportation Security Officers for screening
				services at the airport operated by such airport operator, the Under Secretary
				shall provide such airport operator with information on how the Under Secretary
				intends to carry out the transition of screening services, including an
				anticipated timeline and key
				benchmarks.
					.
			IIOversight
			201.Enhanced
			 oversightSection 44920 of
			 title 49, United States Code, as amended by section 109 of this Act, is further
			 amended by adding at the end the following new subsection:
				
					(l)Enhanced
				oversightNot later than 180
				days after the date of the enactment of this subsection, the Under Secretary
				shall develop and implement a system to be carried out, to the maximum extent
				practicable, by the contracting officer who oversees each respective private
				screening company providing screening services at an airport, to enhance
				monitoring of performance of each such private screening company. The system
				shall, at a minimum, provide year-to-year information about performance by each
				such private screening company, and be in a format to provide for comparison
				with airports in the same category whose screening services are provided by
				Federal Government personnel with respect to detection rates of threats and
				threat image tests, recertification pass rates, covert performance assessments,
				and evaluations used to assess screener performance on various elements that
				may affect security and a passenger’s overall travel
				experience.
					.
			202.Security
			 breachesSection 44920 of
			 title 49, United States Code, as amended by section 201 of this Act, is further
			 amended by adding at the end the following new subsection:
				
					(m)Security
				breaches
						(1)In
				generalA private screening
				company shall regularly report to the Under Secretary each security breach at
				an airport where baggage and passenger screening is conducted by such a private
				screening company. Each such report shall include—
							(A)a detailed description of each security
				breach;
							(B)information
				regarding where each such breach occurred;
							(C)information
				regarding law enforcement notification and response; and
							(D)any corrective
				action taken in response to each such breach.
							(2)Annual
				reportsThe Under Secretary
				shall submit to the Committee on Homeland Security of the House of
				Representatives and the Committee on Commerce, Science, and Transportation of
				the Senate an annual report containing the information required pursuant to
				paragraph (1), including the definition of security breach used
				by the Under Secretary for purposes of this subsection. To the extent
				practicable, the report shall be presented in a non-classified format with a
				classified appendix where
				necessary.
						.
			203.Covert testing
			 of contract screener performanceSection 44920 of title 49, United States
			 Code, as amended by section 202 of this Act, is further amended by adding at
			 the end the following new subsection:
				
					(n)Covert
				testingThe Comptroller
				General of the United States shall conduct annual covert testing of airports
				where private screening companies provide screening services. To the extent
				practicable, such covert testing shall be conducted at one airport with
				contract screener personnel within each airport category that was not the
				subject of covert testing by another Federal entity during the same year. The
				Comptroller General shall submit to the Under Secretary and to the Committee on
				Homeland Security of the House of Representatives and the Committee on
				Commerce, Science, and Transportation of the Senate a report that contains the
				results of such covert testing. To the extent practicable, each such report
				shall be presented in a non-classified format with a classified appendix where
				necessary.
					.
			204.Contracting
			 prohibition for compromising covert security testingSubsection (d) of section 44920 of title 49,
			 United States Code, as amended by section 101 of this Act is further
			 amended—
				(1)in paragraph (1),
			 by striking and at the end;
				(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(3)on or after the date of the enactment of
				this paragraph, neither the private screening company, nor its parent company,
				if applicable, has compromised any covert security testing by notifying
				individuals employed by such private screening company that such covert testing
				was occurring, or otherwise been found to have knowingly compromised covert
				testing conducted pursuant to subsection (n) or any other covert test conducted
				by the Inspector General of the Department of Homeland Security, the
				Comptroller General of the United States, or the Under
				Secretary.
						.
				205.Proper handling
			 of sensitive security informationSection 44920 of title 49, United States
			 Code, as amended by section 203 of this Act, is further amended by adding at
			 the end the following new subsection:
				
					(o)Proper handling
				of sensitive security informationThe Under Secretary shall require each
				private screening company that provides screening services at airports to
				provide all individuals employed by such private screening company with annual
				training for the proper handling of all sensitive information, including
				sensitive security
				information.
					.
			IIIWorkforce
			 Protections
			301.Job and benefit
			 protectionsSubsection (c) of
			 section 44920 of title 49, United States Code, is amended to read as
			 follows:
				
					(c)Qualified
				private screening company
						(1)In
				generalBeginning on the date
				of the enactment of this subsection, a private screening company is qualified
				to provide screening services at an airport under this section if the company
				will only employ individuals to provide such services who meet all the
				requirements of this chapter applicable to Federal Government personnel who
				perform screening services at airports under this chapter, will provide the
				right of first refusal to existing Federal Government personnel, and presume
				that the personnel who perform screening services at airports and are in good
				standing are qualified under this subsection, and will offer such individuals
				employment with compensation and other benefits that is equal to or greater
				than the level of compensation and other benefits that such individuals were
				provided by the Federal Government at the time the contract was awarded.
						(2)Rule of
				constructionNothing in this subsection may be construed to
				require any private screening company that is a qualified private screening
				company as of the date that is one day before the date of the enactment of this
				subsection to implement paragraph (1) with respect to any contract that was
				entered into with the Under Secretary before the date of the enactment of this
				subsection.
						.
			302.Retention and
			 disciplineSection 44920 of
			 title 49, United States Code, as amended by section 205 of this Act, is further
			 amended by adding at the end the following new subsection:
				
					(p)Retention and
				disciplineEach private
				screening company with a contract for screening services under this section
				that provides screening services at an airport under this section shall, on a
				monthly basis, provide the Under Secretary with information on retention rates
				of screeners and supervisory personnel employed by each such private screening
				company at each such airport, and a detailed description of adverse employment
				actions taken against any of such screeners or supervisory personnel at each
				such airport. The Under Secretary shall submit to the Committee on Homeland
				Security of the House of Representatives and the Committee on Commerce,
				Science, and Transportation of the Senate, upon request by either of such
				Committees, a report containing the information required under this
				subsection.
					.
			303.Protections for
			 reporting deficiencies, waste, or vulnerabilities
				(a)In
			 generalSection 44920 of
			 title 49, United States Code, as amended by section 302 of this Act, is further
			 amended by adding at the end the following new subsection:
					
						(q)Protections for
				reporting deficiencies
							(1)In
				generalNot later than 90
				days after the date of the enactment of this subsection, the Under Secretary
				shall establish a process by which any person may submit to the Under Secretary
				a report regarding problems, deficiencies, waste, or vulnerabilities with
				respect to screening services provided at an airport where such services are
				provided by a private screening company.
							(2)ConfidentialityThe Under Secretary shall keep confidential
				the identity of a person who submits a report under paragraph (1), and any such
				report shall be treated as protected information.
							(3)Acknowledgment
				of receiptIf a report
				submitted under paragraph (1) identifies the person submitting such report, the
				Under Secretary shall respond promptly to such person to acknowledge receipt of
				such report.
							(4)Steps to address
				problemsThe Under Secretary
				shall review and consider the information provided in any report submitted
				under paragraph (1) and shall, as necessary, take appropriate steps under this
				title to address any problem, deficiency, waste, or vulnerability identified in
				such report.
							(5)Retaliation
				prohibited
								(A)ProhibitionNo private screening company may discharge
				any employee or otherwise discriminate against any employee with respect to
				such employee’s compensation, terms, conditions, or other privileges of
				employment because such employee (or any person acting pursuant to a request of
				such employee)—
									(i)notified the Under Secretary of any
				problem, deficiency, waste, or vulnerability;
									(ii)refused to engage
				in any practice made unlawful by this title, if such employee has identified
				the alleged illegality to such employer;
									(iii)testified before
				or otherwise provided information relevant for Congress or for any Federal or
				State proceeding regarding any provision (or proposed provision) of this
				title;
									(iv)commenced, caused
				to be commenced, or is about to commence or cause to be commenced a proceeding
				under this title;
									(v)testified or is
				about to testify in any such proceeding; or
									(vi)assisted or
				participated or is about to assist or participate in any manner in such a
				proceeding or in any other manner in such a proceeding or in any other action
				to carry out the purposes of this title.
									(B)SuspensionIf the Under Secretary determines that any
				private screening company has engaged in retaliation in violation of
				subparagraph (A), the Under Secretary shall suspend the contract of such
				private screening company to provide screening
				services.
								.
				(b)Rule of
			 constructionNothing in subsection (q) of section 44920 of title
			 49, United States Code, as added by subsection (a) of this section, may be
			 construed as in any manner affecting any other provision of law relating to
			 protections for the reporting of problems, deficiencies, waste, or
			 vulnerabilities, including protections against retaliation related
			 thereto.
				
